ORDER
We remand the sentences imposed in these cases to the district court, without vacating the sentences, to follow the procedure established in the en banc decision of United States v. Ameline1 and to consider whether the sentences would have been materially different in light of United States v. Booker,2
Defendants’ motion to file a second petition for rehearing is GRANTED, and the second petition for rehearing, and the request for stay of mandate is DENIED as moot.
Defendants’ sentences are REMANDED.

. United States v. Ameline, 409 F.3d 1073, -, slip op. at 6345 (9th Cir.2005) (en banc).


. United States v. Booker, - U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).